DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are pending in this application.  
	Claims 1, 10 and 17 are currently amended.



Response to Arguments
Applicant's arguments, see Remarks, filed 8/09/2022, with respect to the 35 U.S.C 112 (f) Claim Interpretation of the printer unit in claim 1 and the determination unit and display unit in claim 17 have been fully considered but they are not persuasive. Although, Applicant provide details regarding the following “units” above in the Remarks (See Pages 7-9 of the Remarks), the newly amended claims continue to fail to recite specific hardware such as “a processor and a memory storing a program configured to function as” the units in the claims. Thus, the present claimed arrangement is still interpreted under 35 USC 112(f). Examiner suggests adding the proper claim language (i.e. “a processor and a memory storing a program configured to function as:”) or “a printer” in claim 1 and “a display” and “a controller” in claim 17 to replace the claimed language currently used.  

4.	Applicant’s arguments, see Remarks, filed 08/09/2022, with respect to the 35 U.S.C 102 rejection(s) of claim(s) 1-3 and 5-16 under Tanaka (US PG. Pub. 2016/0026129 A1) and with respect to the 35 U.S.C 103 rejection(s) of claim(s) 4 and 17-20 5-16 under Tanaka (US PG. Pub. 2016/0026129 A1) in view of Wang (US PG. Pub. 2017/0111988 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasukaga (US PG. Pub. 2017/0026529 A1).

5.	Specifically, applicant argues that the prior art of Tanaka fails to teach the newly amended limitation(s) as added in independent claim 1 as follows: 

“the first display element including a button associated with completion of replacement of the target component; and
	the second display element displayed so as to inhibit operation of the button so as to at least one of block or hide a portion of the first display element.”

6.	Here, the Examiner respectfully agrees. However, the newly added prior art of Yasukaga teaches In Sect. [0071]-[0073], a Parts selection confirmation page display (See Figs. 6-7 of the  Yasukaga reference) for parts selection and replacement and  when replacement of the displayed parts is completed, the user presses down a counter clear button 46. When the counter clear button is pressed a second display element of the values in the count 44 and the life cycle 45 has been cleared to “0” is displayed on the browser screen 35 and the server processing portion 33 rewrites the counter values of the parts stored in the main memory to “0”. Then, a date when the counter value is cleared and hidden. Thus, the newly added prior art of Yasukaga, teaches the amended limitations in combination with the Tanaka to teach the claimed subject matter outlined in independent claim 1. Independent claims 10 and 17 were amended similar to claim 1 and rejected similarly with respect to the Yasukaga reference. Please see updated office action below.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printer unit configured to print…” in claim 1.
“a determination unit communicable with the display and configured to compare…” in claim 17.
“a display unit communicable with the display and the determination unit, the display unit configured to: …” in claim 17.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 11: “a printer unit” corresponds to “printer unit 128”.  ‘The printer unit 128 prints an image on the image forming medium P or the like basedonimage data. The printer unit 128 includes, for example, a printer processor 1281, the toner cartridge 104, the image forming unit 105, the optical scanning device 106, the transfer belt 107, the transfer roller 108, and the fixing unit 109 (See Applicant’s Drawing, Fig. 2, printer unit 128 and Applicant’s Specification, Page 12).

(b)       Claim 17: “a determination unit” corresponds to “determination unit 1213”. ‘The determination unit 1213 determines whether or not the state of the fixing unit 109 satisfies the standard (ACT 11). In ACT 11, for example, as in ACT 4, the determination unit 1213 compares the value of the temperature data acquired from the
temperature sensor 1093 to the threshold. If the state of the fixing unit 109 does not satisfy the standard (ACT 11, No), the process proceeds from ACT 11 to ACT 10. In
this case, the display control unit 1211 may extend the completion period of time or the completion time displayed on the warning screen. If the state of the fixing unit 109 satisfies the standard (ACT 11, Yes), the display control unit 1211 erases the warning screen (ACT 12). In ACT 12, if the state of the fixing unit 109 satisfies the standard after the display of the warning screen, the display control unit 1211 erases the warning screen…In order to accelerate the cooling of the fixing unit 109, the processor 121 may rotate a fan (not illustrated) provided near the fixing unit 109. If the determination unit 1213 determines that the state of the fixing unit 109 does not satisfy the standard in ACT 4, the processor 121 may rotate a fan. If the determination unit 1213 determines that the state of the fixing unit 109 does not satisfy the standard in ACT 11, the processor 121 may rotate a fan (See Applicant’s Drawing, Fig. 2, Determination Unit 1213 and Applicant’s Specification, Pages 28-30).

(c)       Claim 17: “a display unit” corresponds to “control panel 114”. ‘The control panel 114 includes, for example, a button and a touch panel that are operated by a user of the image forming apparatus 100. In the touch panel, for example, a display such as a liquid crystal display or an organic electroluminescent (EL) display and a pointing device using a touch input are laminated. Accordingly, the button and the touch panel function as an input device that receives an operation of the user of the image
forming apparatus 100. In addition, the display in the touch panel functions as a display device that notifies various information to the user of the image forming apparatus 100. The control panel 114 is an example of the display unit. (See Applicant’s Drawing, Fig. 2, Control Panel 114 and Applicant’s Specification, Page 9).

11.	Dependent claims 2-9 and 18-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph based on their respective dependencies.

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PG. Pub. 2016/0026129 A1) in view of Yasukaga (US PG. Pub. 2017/0026529 A1).

	Referring to Claim 1, Tanaka teaches an image forming apparatus (See Tanaka, Fig. 1, Image Forming Apparatus 102) comprising:
a printer unit (See Tanaka, Fig. 2, printer engine 202) configured to print an image on a sheet, the printer unit comprising a target component (See Sect. [0047], The printer engine 202 receives the image data from the controller 201 through the engine I/F 210, and forms a toner image on a sheet according to the image data concerned. The printer engine is provided with a sheet feeding unit, photoconductive drums, an intermediate transfer belt, and transfer rollers (they are not shown). Furthermore, a fixing device 213 is connected to the printer engine through a port 212.);
a display (See Tanaka, Fig. 2, Display Screens of Operation Panel 204, Sect. [0066], Figs. 5A and 5B are the fixing-device-attribute registration screen and fixing-device-attribute registration/detail screen displayed on the operation unit 204 in Fig. 2.); and
a display controller (See Tanaka, Fig. 4, Control Module 405) communicable with the display (See Tanaka, Sect. [0068], the control module 405 displays the fixing-device-attribute registration screen and/or fixing-device-attribute registration/detail screen shown in Figs. 5A and 5B on the operation unit 204 in Fig. 2.), the display controller (See Tanaka, Fig. 4, Control Module 405) configured to:
	cause the display to display (See Tanaka, Fig. 10, Sect. [0087], FIG. 10 is a view showing a print start confirmation screen displayed on the operation unit 204 of the image forming apparatus a first display element (See Tanaka, Fig. 10, “Print as it is”) associated with replacement of the target component (exchange of fixing device), the first display element displayed based on a state of the printer unit (See Tanaka, Fig. 10, Sect. [0088], In Fig. 10, the operator selects “Print as it is.” or “Cancel.” displayed on the print start confirmation screen (print confirmation message). When “Print as it is.” is selected in the print start confirmation screen (YES in the step S901), the control module 405 prints according to the print job (step S902) even if the fixing devices are not exchanged. Then, the control module 405 finishes the printing process. On the other hand, when “Cancel.” is selected (NO in the step S901), the control module 405 cancels the print job and finishes the printing process.);
	cause the display to display a second display element (See Tanaka, Fig. 17, Items 1701 and 1702, See Sect. [0118] lines 4-10, In Fig. 17, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on the display screen. The processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes.) associated with a warning for the printer unit, the second display element displayed based on the state (See Tanaka, Sect. [0078]-[0079], FIG. 8 shows a warning message screen displayed in the step S705 in FIG. 7. Wherein, a text “Exchange of fixing devices is required.” is displayed as a warning message 801, and the job sheet setting (a sheet type and a sheet size) is displayed. Furthermore, the type of the fixing device (an envelope fixing device in this case) attached to the image forming apparatus 102 is displayed. Accordingly, the warning message 801 informs the operator that the setting of the print job differs from the sheet setting of the currently attached fixing device. Then, when a “NEXT” button in FIG. 8 is pushed, the control module 405 cancels the print job and finishes the printing process.);
wherein the portion describes replacement of the target component (See Tanaka, Fig. 8, Sect. [0110], When the “NEXT” button shown in FIG. 8 is pushed after displaying the warning message screen on the operation unit 204 in the step S705, the control module 405 computes an exchange time that is a time until exchange of the fixing devices becomes possible (step S1501).).

	Tanaks fails to explicitly teach 
the first display element including a button associated with completion of replacement of the target component; and
	the second display element displayed so as to inhibit operation of the button so as to at least one of block or hide a portion of the first display element.
	
However Yasukaga teaches,
the first display element (See Yasukaga, Fig. 6, First Parts Replacement Screen) including a button associated with completion of replacement of the target component (See Yasukaga, Fig. 6, Button 46, Sect. [0072] lines 15-16, When replacement of the displayed parts is completed, the user presses down a counter clear button 46.); and 
	the second display element (See Yasukaga, Fig. 7, Second Parts Replacement Screen “Confirmation html Page P4”) displayed so as to inhibit operation of the button so as to at least one of block or hide a portion of the first display element (See Yasukaga, Fig. 7. Selected Parts Confirmation html Page P4 Counter Clear “0”, Sect. [0073] lines 1-8, When the counter clear button 46 of the selected parts confirmation html page P4 is pressed, the selected parts confirmation html page P4 in which each of the values in the count 44 and the life cycle 45 has been cleared to “0” is displayed on the browser screen 35. At this time, the server processing portion 33 rewrites the counter values of the parts stored in the main memory to “0”. Then, a date when the counter value is cleared is stored in a start date 47.).
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the first display element including a button associated with completion of replacement of the target component; and the second display element displayed so as to inhibit operation of the button so as to at least one of block or hide a portion of the first display element. The motivation for doing so would have been to provide an image forming apparatus for displaying various types of information on a browser screen, an information display method, and a computer-readable recording medium storing a program (See Sect. [0002] of theYasukaga reference).  Therefore, it would have been obvious to combine Tanaka andYasukaga to obtain the invention as specified in claim 1.

Referring to Claim 2, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller (See Tanaka, Fig. 4, Control Module 405) is further configured to:
cause the display to display the second display element when the state does not satisfy a standard (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued.); and
cause the display to cease display of the second display element when the state satisfies the standard (See Tanaka, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).  

Referring to claim 3, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 2 (See Tanaka, Fig. 1, Image Forming Apparatus 102), further comprising 
a temperature sensor (See Tanaka, Fig. 2, Fixing Device Sensor 215) configured to sense a temperature of the target component (See Tanaka, Sect. [0048] lines 2-3, a fixing-device sensor 215 for controlling fixing temperature).
wherein the standard is a temperature range (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature.);
wherein the state is the temperature (See Tanaka, Sect. [0113], The image forming apparatus 102 heats the fixing device to a temperature required for fixing in the in-printing state and the idling state so as to enable to print.); and
wherein the state satisfies the standard when the temperature is within the temperature range (See Tanaka, Sect. [0114], the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature). 

	Referring to Claim 5, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to:
cause the display to cease display of the first display element based on the state (See Tanaka, Sect. [0133], In the printable job screen (execution confirmation message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, “Exchange immediately.”, and “Optimal print job has been supplied as the following print job. Print the following print job first.” are displayed…When “Print as it is.” is selected in the printable job screen (Print in the step S1803), the control module 405 prints according to the first print job in the step S707.); and
cause the display to cease display of the second display element based on the state (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703. Moreover, when “Optimal print job has been supplied as the following print job.).

	Referring to Claim 6, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 5 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to cause the display to cease display of the first display element before causing the display to display the second display element (See Tanaka, Sect. [0120]-[0121], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703…Thus, displays the time until exchange of the fixing devices becomes possible, which enables the operator to easily select whether the printing should be continued.).

	Referring to Claim 7, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 5 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to cause the display to cease display of the second display element before causing the display to display the first display element (See Tanaka, Fig. 17, Print as it is, Sect. [0118] lines 7-13, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on this screen. When “Print as it is.” is selected in the fixing-device exchange screen (Print in the step S1502), the control module 405 prints in the step S707, and finishes the printing process.).

	Referring to Claim 8, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to:
cause the display to display a condition on the second display element (See Tanaka, Fig. 17, Sect. [0118], In the fixing-device exchange screen (exchange message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, and “Exchange immediately.” are displayed. Moreover, the processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes. The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on this screen. When “Print as it is.” is selected in the fixing-device exchange screen (Print in the step S1502), the control module 405 prints in the step S707, and finishes the printing process.); and
cause the display to cease display of the second display element after displaying the condition (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.).

	Referring to Claim 9, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display is further configured to cause the display to display the second display element based on both the state and a kind of the target component (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.).

	Referring to Claim 10, Tanaka teaches a display method (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method) for an image forming apparatus (See Tanaka, Fig. 4, Image Forming Apparatus 102) having a target component (See Tanaka, Fig. 4, Fixing Device 213), a display (See Tanaka, Fig. 4, Operation Unit 204), and a display controller (See Tanaka, Fig. 4, control module 405), the display method (See Tanaka, Fig. 11, Print Processing Method) comprising:
causing, by the display controller (See Tanaka, Fig. 4, control module 405), the display to display a first display element (See Tanaka, Fig. 10, “Print as it is”, Sect. [0087], In FIG. 10 a print start confirmation screen displayed on the operation unit 204 of the image forming apparatus) associated with replacement of the target component (exchange of fixing device); and
causing, by the display controller (See Tanaka, Fig. 4, control module 405), the display to display a second display element (See Tanaka, Fig. 17, Items 1701 and 1702, See Sect. [0118] lines 4-10, In Fig. 17, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on this screen. The processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes.) associated with a warning for the target component, the second display element displayed so as to at least one of block or hide a portion of the first display element, the portion comprising at least one of text or an image associated with the target component, the second display element displayed based on the state (See Tanaka, Sect. [0078]-[0079], FIG. 8 shows a warning message screen displayed in the step S705 in FIG. 7. Wherein, a text “Exchange of fixing devices is required.” is displayed as a warning message 801, and the job sheet setting (a sheet type and a sheet size) is displayed. Furthermore, the type of the fixing device (an envelope fixing device in this case) attached to the image forming apparatus 102 is displayed. Accordingly, the warning message 801 informs the operator that the setting of the print job differs from the sheet setting of the currently attached fixing device. Then, when a “NEXT” button in FIG. 8 is pushed, the control module 405 cancels the print job and finishes the printing process.).
	Tanaks fails to explicitly teach 
the first display element including a button associated with completion of replacement of the target component and displayed based on the state of the target component; and
	the second display element displayed so as to inhibit operation of the button and at least one of block or hide a portion of the first display element.
	
However Yasukaga teaches,
the first display element (See Yasukaga, Fig. 6, First Parts Replacement Screen) including a button associated with completion of replacement of the target component (See Yasukaga, Fig. 6, Button 46, Sect. [0072] lines 15-16, When replacement of the displayed parts is completed, the user presses down a counter clear button 46.) and displayed based on the state of the target component (See Yasukaga, Sect. [0071] lines 1-15, When the browser portion 31 displays the selected parts confirmation html page P4 on the browser screen 35 as described above, the browser portion 31 constitutes the selected parts confirmation html page P4 by combining the information read out from the memory region 32 for browser and the information read out from the main memory. In addition, the selected parts confirmation html page P4 displays only part items each having a check input in the check box 42 for replacement part selection of the part selection html page P3. However, the information read out by the browser portion 31 from the main memory through the server processing portion 33 is displayed for the values requiring real-time display such as the counter value indicated on a count 44 and the life cycle value indicated in a life cycle 45); and 
	the second display element (See Yasukaga, Fig. 7, Second Parts Replacement Screen “Confirmation html Page P4”) displayed so as to inhibit operation of the button and at least one of block or hide a portion of the first display element. (See Yasukaga, Fig. 7. Selected Parts Confirmation html Page P4 Counter Clear “0”, Sect. [0073] lines 1-8, When the counter clear button 46 of the selected parts confirmation html page P4 is pressed, the selected parts confirmation html page P4 in which each of the values in the count 44 and the life cycle 45 has been cleared to “0” is displayed on the browser screen 35. At this time, the server processing portion 33 rewrites the counter values of the parts stored in the main memory to “0”. Then, a date when the counter value is cleared is stored in a start date 47.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the first display element including a button associated with completion of replacement of the target component and displayed based on the state of the target component; and the second display element displayed so as to inhibit operation of the button and at least one of block or hide a portion of the first display element. The motivation for doing so would have been to provide an image forming apparatus for displaying various types of information on a browser screen, an information display method, and a computer-readable recording medium storing a program (See Sect. [0002] of theYasukaga reference).  Therefore, it would have been obvious to combine Tanaka andYasukaga to obtain the invention as specified in claim 10.

	Referring to Claim 11, the combination of Tanaka in view of Yasukaga teaches the display method of claim 10, further comprising:
causing, by the display controller, the display to display the second display element when the state does not satisfy a standard (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued.); and
causing, by the display controller, the display to cease display of the second display element when the state satisfies the standard (See Tanaka, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).  

	Referring to Claim 12, the combination of Tanaka in view of Yasukaga teaches the display method of claim 10, further comprising:
causing, by the display controller, the display to cease display of the first display element based on the state (See Tanaka, Sect. [0133], In the printable job screen (execution confirmation message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, “Exchange immediately.”, and “Optimal print job has been supplied as the following print job. Print the following print job first.” are displayed…When “Print as it is.” is selected in the printable job screen (Print in the step S1803), the control module 405 prints according to the first print job in the step S707.); and
causing, by the display controller, the display to cease display of the second display element based on the state (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703. Moreover, when “Optimal print job has been supplied as the following print job.).

	Referring to Claim 13, the combination of Tanaka in view of Yasukaga teaches the display method of claim 12, further comprising causing, by the display controller, the display to cease display of the first display element before causing the display to display the second display element (See Tanaka, Fig. 17, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.).

	Referring to Claim 14, the combination of Tanaka in view of Yasukaga teaches the display method of claim 12 (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method), further comprising causing, by the display controller, the display to cease display of the second display element before causing the display to display the first display element (See Tanaka, Fig. 20, Sect. [0133], In the printable job screen (execution confirmation message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, “Exchange immediately.”, and “Optimal print job has been supplied as the following print job. Print the following print job first.” are displayed. Moreover, the time until exchange of the fixing devices becomes possible is computed according to the similar process to the fifth embodiment, and is displayed in association with the “Exchange immediately.” When “Print as it is.” is selected in the printable job screen (Print in the step S1803), the control module 405 prints according to the first print job in the step S707.).

	Referring to Claim 15, the combination of Tanaka in view of Yasukaga teaches the display method of claim 10 (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method), further comprising:
causing, by the display controller, the display to display a condition on the second display element (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.); and
causing, by the display controller, the display to cease display of the second display element after displaying the condition (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503).).

	Referring to Claim 16, the combination of Tanaka in view of Yasukaga teaches the display method of claim 10 (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method), further comprising causing, by the display controller, the display to display the second display element based on both the state and a kind of the target component (See Tanaka, Fig. 19, Sect. [0128], When the following print job process is started, the print job decompression module 402 checks the sheet setting in the following print job (step S1901). Subsequently, the control module 405 searches the fixing-device management table 600 on the basis of the fixing-device identifying signal obtained from the printer engine 202 to check whether the job sheet setting of the following print job exists in the printable sheet settings of the currently attached fixing device (step S1902).).

Referring to Claim 17, Tanaka teaches an image forming apparatus (See Tanaka, Fig. 1, Image Forming Apparatus 102) comprising:
a display (See Tanaka, Figs. 2 and 5A-5B, Display Screens on Operation Panel 204, Sect. [0066], Figs. 5A and 5B are the fixing-device-attribute registration screen and fixing-device-attribute registration/detail screen displayed on the operation unit 204 in Fig. 2.);
a fixing assembly (See Tanaka, Fig. 2, Fixing Device 213, The fixing device 213 fixes a toner image formed on a sheet, and has a heater 214 and a fixing-device sensor 215 for controlling fixing temperature. Furthermore, the fixing device 213 has a fixing-device attachment/detachment sensor 216 and a fixing-device identifying device 217. The fixing-device attachment/detachment sensor 216 is used for detecting detachment of the fixing device from the image forming apparatus 102. The fixing-device identifying device 217 is used for identifying the fixing device attached to the image forming apparatus 102.);
a temperature sensor (See Tanaka, Fig. 2, Fixing Device Sensor 215) configured to sense a temperature of the fixing assembly (See Tanaka, Sect. [0048] lines 2-3, a fixing-device sensor 215 for controlling fixing temperature); 
a determination unit (See Tanaka, Fig. 4, control module 405) communicable with the display and configured to compare the temperature to a temperature range (See  Tanaka, Fig. 15, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.); and
a display unit (See Tanaka, Fig. 2, Display Screens on Operation Panel 204) communicable with the display and the determination unit (See Tanaka, Sect. [0068], the operation unit 204 communicates with the control module 405 and displays the fixing-device-attribute registration/detail screen in FIG. 5B and/or the fixing device attribute registration screen in Fig. 5A.), 
the display unit (See Tanaka, Figs. 2, Operation Panel 204) configured to:
	cause the display to display a first display element associated with replacement of the fixing assembly when the temperature is within the temperature range (See Tanaka, Fig. 15, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).
and
		cause the display to display a second display element (See Tanaka, Fig. 17, Items 1701 and 1702, See Sect. [0118] lines 4-10, In Fig. 17, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on the display screen. The processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes.) associated with a warning for the fixing assembly when the temperature is not within the temperature range (See Tanaka, Fig. 17, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued, the operator may exchange the fixing devices after the warning message screen is displayed.).

Tanaks fails to explicitly teach 
the first display element including a button associated with completion of replacement of the target component; and
	the second display element inhibiting operation of the button.
	
However Yasukaga teaches,
the first display element (See Yasukaga, Fig. 6, First Parts Replacement Screen)  including a button associated with completion of replacement of the target component (See Yasukaga, Fig. 6, Button 46, Sect. [0072] lines 15-16, When replacement of the displayed parts is completed, the user presses down a counter clear button 46.); and 
	the second display element (See Yasukaga, Fig. 7, Second Parts Replacement Screen “Confirmation html Page P4”) inhibiting operation of the button (See Yasukaga, Fig. 7. Selected Parts Confirmation html Page P4 Counter Clear “0”, Sect. [0073] lines 1-8, When the counter clear button 46 of the selected parts confirmation html page P4 is pressed, the selected parts confirmation html page P4 in which each of the values in the count 44 and the life cycle 45 has been cleared to “0” is displayed on the browser screen 35. At this time, the server processing portion 33 rewrites the counter values of the parts stored in the main memory to “0”. Then, a date when the counter value is cleared is stored in a start date 47.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the first display element including a button associated with completion of replacement of the target component; and the second display element inhibiting operation of the button.The motivation for doing so would have been to provide an image forming apparatus for displaying various types of information on a browser screen, an information display method, and a computer-readable recording medium storing a program (See Sect. [0002] of theYasukaga reference).  Therefore, it would have been obvious to combine Tanaka andYasukaga to obtain the invention as specified in claim 17.

	Referring to Claim 18, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 17 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display unit is further configured to:
cause the display to cease display of the first display element when the temperature is not within the temperature range (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued.); and
cause the display to cease display of the second display element when the temperature is within the temperature range (See Tanaka. Sect. [0114], the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).

	Referring to Claim 19, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 17 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display unit is further configured to:
cause the display to display a condition on the second display element (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.); and
cause the display to cease display of the second display element after displaying the condition (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503).).

	Referring to Claim 20, the combination of Tanaka in view of Yasukaga teaches the image forming apparatus of claim 17 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein:
the second display element is displayed so as to at least one of block or hide at least a portion of the first display element (See Tanaka, Sect. [0078]-[0079], FIG. 8 shows a warning message screen displayed in the step S705 in FIG. 7. Wherein, a text “Exchange of fixing devices is required.” is displayed as a warning message 801, and the job sheet setting (a sheet type and a sheet size) is displayed. Furthermore, the type of the fixing device (an envelope fixing device in this case) attached to the image forming apparatus 102 is displayed. Accordingly, the warning message 801 informs the operator that the setting of the print job differs from the sheet setting of the currently attached fixing device. Then, when a “NEXT” button in FIG. 8 is pushed, the control module 405 cancels the print job and finishes the printing process.);
the portion describes replacement of the fixing assembly (See Tanaka, Fig. 8, Sect. [0110], When the “NEXT” button shown in FIG. 8 is pushed after displaying the warning message screen on the operation unit 204 in the step S705, the control module 405 computes an exchange time that is a time until exchange of the fixing devices becomes possible (step S1501).).

18.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PG. Pub. 2016/0026129 A1) in view of Wang (US PG. Pub. 2017/0111988 A1); and further in view of 

Referring to claim 4, the combination Tanaka in view of Wang; and further in view of Yasukaga teaches the image forming apparatus of claim 3 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein:
the target component is a fixing assembly of the printer unit (See Tanaka, Sect. [0062]-[0063], When the fixing device 213 is attached, the printer engine 202 receives the signal from the fixing-device attachment/detachment sensor 216 through the port 212, and detects that the fixing device 213 is attached. Then, the printer engine 202 reads the ID registered in the fixing-device identifying device 217 as a fixing-device identifying signal, and outputs it to the control module 405…The control module 405 identifies the fixing device attached to the image forming apparatus 102 on the basis of the fixing-device identifying signal.).
Tanaka fails to explicitly teach
a maximum of the temperature range is a burn temperature of skin.
However, Wang teaches 
a maximum of the temperature range is a burn temperature of skin (See Wang, Fig. 4, Sect. [0027] lines 9-12, if the temperature of the component 250 exceeds 44° C., the skin temperature of the electronic device 200 may be over the acceptable range and the user may suffer low temperature burns.).
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a maximum of the temperature range is a burn temperature of skin.  The motivation for doing so would have been to allow a method and an apparatus for dynamic thermal management, and more particularly, to a method for controlling performance and temperature of integrated circuits within an electronic device, and an apparatus thereof (See Sect. [0002] of the Wang reference).  Therefore, it would have been obvious to combine Tanaka and Wang and Yusakaga to obtain the invention as specified in claim 4.



Cited Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollowell, II et al. (US PAT. No. 5,590,061) discloses a method and apparatus for providing thermal management to a computer system where the internal temperature is measured and, based on the temperature, heat generated in the computer system is reduced by turning off a portion of the system. When the portion of the system is off, no power is consumed by that portion. Accordingly, no heat is generated as well. In this manner, the heat generated in the computer system is reduced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677